This is an appeal from a judgment of the district court of Bryan county, and is now before this court on motion to dismiss the appeal upon the grounds the appeal was not filed in this court in six months allowed by law in which to file the same.
The judgment was rendered in the trial court January 30, 1929. The motion for new trial was overruled on March 4, 1929. The time in which to appeal expired September 4, 1929. The petition in error with case-made attached was filed in this court September 5, 1929, one day after the expiration of the time allowed by law in which to perfect the appeal, and this court is without jurisdiction to review the judgment of the trial court in this cause. Verschoyle v. McDaniels,127 Okla. 166, 260 P. 55; Gilmore v. Smith, 93 Okla. 4, 219 P. 92; Wagnon v. Davison, 79 Okla. 209, 192 P. 565; Brown v. Parks,80 Okla. 184, 195 P. 133.
The appeal not having been lodged in this court until after the expiration of the six months allowed by law in which to appeal, this court is without jurisdiction to review the judgment appealed from, and the appeal is dismissed.
Note. — See "Appeal and Error," 3 C. J. § 1074, p. 1067, n. 28.